                                                                                  JS-6
1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10                                     EASTERN DIVISION
11
12
     UNITED STATES OF AMERICA,                         Case No. 5:20-cv-00204-CJC(SHKx)
13
                  Plaintiff,
14
           v.
15                                                     JUDGMENT OF PERMANENT
     ROGER GUEVARA RAMIREZ,                            INJUNCTION AGAINST
16   d/b/a R.G. INCOME TAX, R&R                        ROGER GUEVARA RAMIREZ,
17   INCOME TAX SERVICES, TAX FOR                      d/b/a R.G. INCOME TAX, R&R INCOME
     YOU, ROGER RAMIREZ INCOME TAX                     TAX SERVICES, TAX FOR YOU,
18   PREPARATION,                                      ROGER RAMIREZ INCOME TAX
                                                       PREPARATION,
19                Defendant.
20
21
22
23
24         Pursuant to 26 U.S.C. § § 7407(b) and 7402(a), it is HEREBY ORDERED that
25   Roger Guevara Ramirez is permanently enjoined from:
26         1.     Acting as a federal tax return preparer, or filing, assisting in, or directing the
27   preparation or filing of federal tax returns, amended returns, or other federal tax
28   documents or forms, for any person or entity other than himself or his legal spouse;
                                                   1
1          2.       Owning, operating, managing, controlling, working for, profiting from, or
2    volunteering for any business that provides services relating to the filing or preparation
3    of federal tax returns;
4          3.       Seeking permission or authorization (or helping or soliciting others to seek
5    permission or authorization) to file tax returns with an IRS PTIN and/or IRS EFIN, or
6    other IRS service or program by which one prepares or files tax returns;
7          4.       Using, maintaining, renewing, obtaining, transferring, selling, or assigning
8    PTIN(s);
9          IT IS FURTHER ORDERED that the United States is entitled to conduct
10   discovery to monitor Roger Guevara Ramirez’s compliance with the terms of this Order
11   and Judgment of Permanent Injunction entered against him.
12         IT IS FURTHER ORDERED that the Court shall retain jurisdiction over Roger
13   Guevara Ramirez to enforce this Order and Judgment of Permanent Injunction entered
14   against him.
15         The Clerk of the Court is DIRECTED to enter judgment accordingly in favor of
16   the United States and against Roger Guevara Ramirez.
17
18         Dated: March 6, 2020
19
                                                   HON. CORMAC J. CARNEY
20                                                 UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28
                                                   2
